UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6783


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BOBBY SAMUEL HUGHES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00004-JRS-1)


Submitted:    November 6, 2008              Decided:   December 8, 2008


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Samuel Hughes, Jr., Appellant Pro Se. David Thomas
Maguire, Elizabeth Wu, Assistant United States Attorneys,
Michael Cornell Wallace, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bobby Samuel Hughes, Jr., appeals the district court’s

order   denying   his   18    U.S.C.       § 3582(c)   (2006)   motion   for

reduction of sentence.       We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.        United States v. Hughes, No. 3:00-cr-

00004-JRS-1 (E.D. Va. Apr. 25, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2